Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         13-FEB-2020
                                                         11:38 AM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         TRUSTEES OF THE ESTATE OF BERNICE PAUAHI BISHOP,
                 also known as KAMEHAMEHA SCHOOLS,
       Respondent/Plaintiff/Counterclaim Defendant-Appellee,

                                 vs.

                          RONALD G.S. AU,
          Petitioner/Defendant/Counterclaimant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; Civil No. 13-1-0420-02)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant/Counterclaimant-Appellant Ronald

G.S. Au’s application for writ of certiorari filed on December

20, 2019, is hereby rejected.

           DATED:   Honolulu, Hawai#i, February 13, 2020.

                                /s/   Mark E. Recktenwald
                                /s/   Paula A. Nakayama
                                /s/   Sabrina S. McKenna
                                /s/   Richard W. Pollack
                                /s/   Michael D. Wilson